DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

It is unclear if the elements recited in the first paragraph of claim 1 are to structurally limit the claim or if they are merely a functional intended use for the shift range control apparatus.  If those elements (e.g., motor, shift range switching system, a shift range mechanism, stator, coil, etc.) are to structurally limit the claim then the claim should be amended accordingly, e.g., line 1 should read as --A shift range control apparatus and shift range switching system--. 
 It is unclear which, if any, of the “plurality of recesses” the latter recitation of “the recess” is to refer.
The limitation “The recess according to a shift range” lacks proper antecedent basis.1  
It is unclear how the claim 1 limitation “in response to that the” is to structurally limit the claim.
The claim 1 limitation “the stator facing the rotor” lacks proper antecedent basis in the claim. 
It is unclear how the claim 2 limitation “in response to that the” is to limit the claim.
It is unclear how the claim 3 limitation “in response to that the” is to limit the claim.
It is unclear if claim 4 is limited by any of the elements other than the drive controller.  If those elements (e.g., motor, shift range switching system, a shift range mechanism, stator, coil, and shift range switching system--. 
It is unclear how the claim 4 limitation “in response to that the” is to limit the claim.
The claim 4 limitation “the shift range switching system” lacks proper antecedent basis.
In claim 4 it is unclear how “the driven member is provided with a plurality of recesses, and is moveable between the recesses… and fits into the recess”.  Under U.S. practice being “provided with” means --to have-- such that it is unclear how the member can be moveable between parts of itself and fit into a part of itself.  Further it is unclear if the singular “the recess” is to refer to one of the previously recited plural “recesses”.
The claim 4 limitation “the stator facing the rotor” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-271036.
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 103 in the interest of compact prosecution.  However, a mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim 2  The examiner notes that this application is a continuation of PCT/JP2017/045455 and the current application claims 1-2 are substantially similar in content to claims 1-2 of the PCT.  Further note that current claim 4 is a substantially similar in content to claim 1 albeit arranged slightly differently (see Double Patenting section elsewhere above).  In accordance with MPEP 1893.03(e)(II) the examiner adopts and incorporates herein by reference the PCT explanations of the applicability of the prior art to claims (i.e., see the NPL copy of the English translation of the PCT/ISA/237 attached to this Office action).

Allowable Subject Matter
Claim 3, as best understood, would appear to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        2 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).